COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00517-CV


IN THE INTEREST OF A.J., A
CHILD


                                     ------------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On September 25, 2012, we ordered appellant to file a response

reasonably explaining the failure to timely file his brief as required by Texas Rule

of Appellate Procedure 38.6(a). See Tex. R. App. P. 38.6(a). We stated we

could dismiss the appeal for want of prosecution unless appellant or any party

desiring to continue this appeal filed with the court within ten days a response

showing grounds for continuing the appeal. See Tex. R. App. P. 42.3(b),(c). We




      1
       See Tex. R. App. P. 47.4.
received appellant’s response on October 5, 2012, but he has not provided a

reasonable explanation or shown grounds for continuing the appeal.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

                                                  PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: October 18, 2012




                                    2